Citation Nr: 0024992	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-13 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy.  

2.  Entitlement to an increased rating for post operative 
left knee instability, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for vertigo, to include 
whether it is a manifestation of a chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for Hashimoto's 
Disease, as a manifestation of a chronic disability resulting 
from an undiagnosed illness.  

5.  Entitlement to service connection for an autoimmune 
system disorder, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.  

6.  Entitlement to service connection for hearing loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for weight loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for tumors of the right 
arm, as a manifestation of a chronic disability resulting 
from an undiagnosed illness. 

9.  Entitlement to service connection for increased 
cholesterol, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

10.  Entitlement to service connection for head pain, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to service connection for headaches, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

12.  Entitlement to service connection for short term memory 
loss, as a manifestation of a chronic disability resulting 
from an undiagnosed illness.

13.  Entitlement to service connection for sleep loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

14.  Entitlement to service connection for vision focus 
problems, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to June 
1992, including active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case concerning issues 
number 1 and 2 above, arises from an October 1992 rating 
action, with which the veteran expressed his disagreement in 
March 1993.  A statement of the case was issued in January 
1994, and in March 1994, the veteran was advised by the RO 
that he had until October 1994, in which to perfect his 
appeal by submitting a substantive appeal.  The veteran's 
substantive appeal, a VA Form 9 (Appeal to Board of Veterans' 
Appeals) was received by the RO the following month, (April 
1994).  

In a rating decision of April 1995 service connection for 
Hashimoto's disease/auto-immune disease on the basis of 
direct service incurrence was denied.  Although the veteran 
filed a timely notice of disagreement, he failed to perfect 
his appeal by the timely filing of a substantive appeal.  The 
April 1995 decision is thus final.  

The appeal concerning issues numbered 3 through 14 above, 
arises from a September 1998 rating action.  Notices of 
disagreement with respect to these matters were received in 
March and April 1999, and a statement of the case regarding 
them was issued in July 1999.  The veteran perfected his 
appeal with respect to these issues upon the receipt at the 
RO of a VA Form 9, in August 1999.  

The record also shows that the veteran appeared at a hearing 
conducted by the undersigned at the RO in April 1999.  At 
that hearing, the veteran offered testimony with respect to 
issues numbered 1 and 2.  (At that time, the claims regarding 
issues number 3 through 14, had not been perfected on 
appeal.)  On the VA Form 9 submitted by the veteran in August 
1999, however, he again expressed a desire to appear at a 
hearing conducted by a member of the Board at the RO, 
although this request was subsequently withdrawn in a 
statement received from the veteran's representative in 
October 1999.  Since the original request for a second 
hearing had come directly from the veteran, however, the 
Board wrote to him in April 2000, to clarify his desires with 
respect to this second hearing.  In a letter received from 
the veteran in May 2000, he indicated that he did not desire 
a second hearing, and requested a ruling based on the 
evidence currently of record.  As such, no additional hearing 
was scheduled, and the case was subsequently referred to the 
undersigned for consideration. 

In addition to the foregoing, the Board observes that in the 
September 1998 rating action at issue, the RO also entered 
its determination denying service connection for hearing 
loss, weight loss, head pain, headaches, short term memory 
loss, sleep loss, vision focus problems, tumors of the right 
arm, and increased cholesterol under theories of entitlement 
that did not contemplate whether the claimed conditions were 
manifestations of an undiagnosed illness.  The RO also held 
that new and material evidence had not been submitted to 
reopen a claim of direct service connection for Hashimoto's 
Disease and for an auto immune system disorder.  The veteran 
was fully apprised of these decisions by letter of October 
1998.  It is important to emphasize that the veteran did not 
appeal this aspect of the RO's decision.  Rather, he appealed 
only that part of the decision, (with respect to these 
symptoms and diseases), in which it was determined that 
service connection was not warranted for those conditions, as 
manifestations of an undiagnosed illness.  [The specific 
language set forth in the March 1999 notice of disagreement 
initiating the veteran's appeal of this decision was as 
follows:

Please be advised that the above named veteran is 
in disagreement with the Department of Veterans 
Affairs' Rating Decision of September 28, 1998.  
The issue in disagreement is for an undiagnosed 
illness manifested by hypothyroidism claimed as 
Hasimoto's/auto-immune disease, hearing loss, 
weight loss, head pain, headaches; short term 
memory loss, sleep loss, transitional vision focus 
problems, vertigo, tumors of the right arm and 
elevated cholesterol.]

Accordingly, with respect to this aspect of the veteran's 
appeal, (i.e., the issues identified as number 4 through 14 
on the first and second page of this decision), the Board 
will only address whether service connection is warranted for 
these conditions, as manifestations of an undiagnosed 
illness, in view of the arguments of the veteran and his 
representative.  

With respect to issue numbered 3 above, regarding entitlement 
to service connection for vertigo, the veteran also expressed 
a specific disagreement with that aspect of the September 
1998 rating decision that considered theories of entitlement 
other than those expressed under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Therefore, with respect to that issue, it 
will also be necessary for the Board to consider all theories 
of entitlement in its decision.  

The September 1998 rating decision also denied entitlement to 
an increased rating for his service-connected disorder, 
residuals of laceration of the left orbital area, rated at a 
noncompensable level.  His September 1999 statement can be 
construed as a timely notice of disagreement to that 
determination.  However, a statement of the case was not 
forthcoming from the RO on this issue.  The Court of Appeals 
for Veterans Claims has recently indicated that referral to 
the RO of issues with which the veteran disagrees does not 
suffice.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Rather, a remand is required.  Id.  Consequently, this issue 
must be remanded.

The issue of entitlement to an increased rating for left knee 
instability is discussed in the Remand portion of this 
decision.   


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran's service medical records show that the 
possibility that the veteran had reflex sympathetic dystrophy 
was considered, and that diagnosis was included among those 
entered following a general medical examination conducted for 
VA purposes in 1992. 

3.  A neurologic examination conducted for VA purposes in 
1992, revealed that the veteran did not have reflex 
sympathetic dystrophy; that diagnosis was not included in the 
report of an orthopedic examination conducted for VA purposes 
in 1992; and no subsequent medical record includes the 
diagnosis of reflex sympathetic dystrophy.  

4.  The veteran has been diagnosed to have the autoimmune 
disorder, Hashimoto's Disease; sensorineural hearing loss; 
and a right arm lipoma.  

5.  There is no competent evidence showing that the veteran 
has experienced weight loss resulting from an undiagnosed 
illness.   

6.  The increase in the veteran's cholesterol level was 
secondary to a hypothyroid episode that was due to his 
Hashimoto's Disease.  

7.  The veteran has submitted some evidence that he has 
symptoms of head pain, head aches, short term memory loss, 
sleep loss, vision problems and vertigo as chronic 
disabilities which may be related to undiagnosed illnesses.  


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).  

2.  The veteran's claim of entitlement to service connection 
for service connection for Hashimoto's Disease, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(1999).

3.  The veteran's claim of entitlement to service connection 
for an autoimmune system disorder, as a manifestation of a 
chronic disability resulting from an undiagnosed illness is 
not well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (1999).

4.  The veteran's claim of entitlement to service connection 
for hearing loss, as a manifestation of a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).  

5.  The veteran's claim of entitlement to service connection 
for weight loss as a manifestation of a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999).

6.  The veteran's claim of entitlement to service connection 
for tumors of the right arm, as a manifestation of a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (1999).

7.  The veteran's claim of entitlement to service connection 
for increased cholesterol, as a manifestation of a chronic 
disability resulting from an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (1999).


8.  The veteran has submitted a well-grounded claim of 
service connection for head pain, as a manifestation of a 
chronic disability resulting from an undiagnosed disability.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (1999).

9.  The veteran has submitted a well-grounded claim of 
service connection for headaches, as a manifestation of a 
chronic disability resulting from an undiagnosed disability.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (1999).

10.  The veteran has submitted a well-grounded claim of 
service connection for short term memory loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed disability.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).

11.  The veteran has submitted a well-grounded claim of 
service connection for sleep loss, as a manifestation of a 
chronic disability resulting from an undiagnosed disability.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (1999).

12.  The veteran has submitted a well-grounded claim of 
service connection for vision focus problems, as a 
manifestation of a chronic disability resulting from an 
undiagnosed disability.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).

13.  The veteran has submitted a well-grounded claim of 
service connection for vertigo, to include whether it is a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.317 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reflex Sympathetic Dystrophy

Under applicable statutes and regulations, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The threshold 
question to be answered regarding any claim, however, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

A review of the veteran's service medical records shows that 
he sustained a left knee injury while seeking cover during a 
missile attack in the Gulf War.  He was subsequently service 
connected for left knee instability as a result of this 
injury, but he now seeks to establish service connection for 
reflex sympathetic dystrophy, that he contends was caused by 
this in-service injury as well.  Records generated during the 
in-service treatment for the veteran's knee injury show that 
a bone scan of the left leg was conducted in early March 
1992.  The results from this study were interpreted as 
showing what "may represent stage III RSD."  Examination of 
the veteran later that month, however, revealed that there 
was no evidence of reflex sympathetic dystrophy.  

Shortly after the veteran's discharge from service, he 
submitted the application for VA benefits that is the subject 
of this aspect of his appeal.  In connection with that claim, 
he underwent a general medical examination for VA purposes, 
as well as neurologic and orthopedic examinations of his 
knee.  The physician who conducted the general medical 
examination include the presence of "sympathetic dystrophy" 
as part of the veteran's medical history, and as to the left 
knee, noted that the veteran's gait included a frequent limp, 
and that there was limitation of extension and flexion of the 
knee.  There was, however, no muscular weaknesses noted.  
Included among the diagnoses, was "Sympathetic dystrophy."  

The physician who conducted the neurologic examination, noted 
that the veteran's complaints included pain, a 
cold/hot/burning sensation, knee locking, and knee numbness, 
but also noted that deep tendon reflexes were symmetrical and 
normal.  Likewise, motor strength was symmetrical 
bilaterally, although knee pain interfered somewhat with that 
evaluation.  The veteran's gait was described as initially 
normal, and there was a normal heel and toe walk.  The 
pertinent diagnosis was,

No primary neurologic abn[ormality].  This is not 
in category of reflex sympathetic dystrophy.

The physician who conducted the orthopedic examination of the 
veteran's left knee, also noted the veteran's history and 
complaints, and observed that there was no stigmata at the 
left knee such as swelling, redness or fluid accumulation.  
There was, however, some marked silky crepitation felt.  
There was also some lateral instability present, although 
Drawer sign, and Lachman's sign were both negative.  
Measurement of the right leg above the knee revealed a 
circumference that was 1/4 inch greater that of the left leg.  
Circumference measured below the knee on both legs was the 
same.  It was also noted that the left knee lacked 20 degrees 
of achieving full neutral 0 degrees extension (the right knee 
lacked only 10 degrees of achieving full neutral 0 degrees), 
and there was flexion to 140 degrees of the left knee.  X-
rays of the left knee revealed that there was "No 
significant abnormality detected."  The diagnosis was 
internal derangement, left knee with pre-patella bursitis.  

Subsequently dated medical records associated with the claims 
file do not include any on which the veteran was diagnosed to 
have reflex sympathetic dystrophy, and in April 1999, he 
testified before the undersigned that the claims file 
presently included all treatment records relating to his left 
knee.  

As has been held by the Court, in determining whether a claim 
is well grounded, the Board is to consider only that evidence 
which supports the claim.  See Harth v. West, ___ Vet.App. 
___, No. 98-2061, slip op. at 6 (July 19, 2000).  In doing so 
in this case, it is observed that the veteran's service 
medical records reflect that at least one medical 
professional considered it possible that the veteran had 
reflex sympathetic dystrophy.  Similarly, following the 
general medical examination conducted for VA purposes 1992, 
less than three months after the veteran's service discharge, 
the diagnoses included sympathetic dystrophy.  In view of 
this, the Board finds that the above described criteria, 
which must be met to establish a well-grounded claim of 
service connection for reflex sympathetic dystrophy, have 
been met in this case.  

Having concluded that the veteran's claim in this regard is 
well grounded, the Board must next turn to the question as to 
whether the duty to assist the veteran in the development of 
his claim has been satisfied.  In this regard, the record 
shows that the veteran has been examined for VA purposes, 
numerous post service treatment records have been associated 
with the claims file, and the veteran has testified that the 
present record includes all of his post service knee 
treatment records. Accordingly, the duty to assist the 
veteran pursuant to 38 U.S.C.A. § 5107(a) has been satisfied, 
and there being no further development required, the Board 
may proceed to address the merits of this appeal.  

As set forth above, the veteran's service medical records 
only show that the bone scan conducted in March 1992, 
contained findings that "may" have demonstrated the 
presence of reflex sympathetic dystrophy.  Significantly, 
however, use of language that only expresses that a 
particular conclusion is possible, necessarily carries with 
it the implication that any conclusion being drawn is 
possibly not shown, or may not be present.  Moreover, records 
dated shortly thereafter showed that there was no evidence of 
that disability.  This latter conclusion is consistent with 
the neurologic examination conducted for VA purposes in 1992, 
where it was specifically noted that the veteran's disability 
was not reflex sympathetic dystrophy.  Likewise, the 
orthopedic examination conducted for VA purposes at that 
time, failed to include a diagnosis of the disability at 
issue, and no such diagnosis is revealed in any record dated 
after the 1992 VA examinations.  

Under these circumstances, the only medical evidence tending 
to support the veteran's claim is the report of the 1992 VA 
general medical examination report, in which sympathetic 
dystrophy was included in the diagnosis.  In this regard, 
however, it must be observed that the physician who conducted 
that examination mistakenly included sympathetic dystrophy in 
reciting the veteran's medical history.  (As previously 
shown, the veteran's service medical history did not actually 
include that disability.)  In addition, the specific findings 
supporting that diagnosis were not set forth, which raises 
the possibility that the inclusion of sympathetic dystrophy 
in the final diagnosis may have simply been a case of the 
examiner carrying forward a diagnosis which he thought had 
been previously established, rather than his own conclusion 
based on his own examination.  In any case, the physician who 
conducted the neurologic examination at that time, 
specifically found that reflex sympathetic dystrophy was not 
present; that disability was not diagnosed by the orthopedic 
examiner at the time, and no subsequent record includes that 
diagnosis. 

In view of the foregoing, it is the Board's conclusion that 
the 1992 general medical examination report is of little 
probative value with respect to the question of whether 
service connection for reflex sympathetic dystrophy is 
warranted, and that the preponderance of the evidence in this 
case shows that the disability for which benefits are claimed 
is not present.  In view of that, a basis upon which to grant 
service connection for reflex sympathetic dystrophy has not 
been shown, and the appeal in this regard must be denied. 


II.  Claims Based Upon Undiagnosed Illnesses

Under applicable criteria, VA shall pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 2000).  

The above cited statute is implemented by a VA regulation at 
38 C.F.R. § 3.317, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-


(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 


(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

As previously mentioned, the United States Court of Appeals 
for Veterans Claims has held that any claimant for benefits 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief that the claim is well 
grounded.  38 U.S.C. § 5107; see Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel determined that a well-grounded 
claim generally requires the submission of some evidence of:

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2)  the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3)  an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4)  a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Board notes, however, that the Court of Appeals for 
Veterans Claims has recently analyzed the aforementioned 
General Counsel opinion, and determined that the fourth 
element listed, requiring medical nexus evidence, is 
impermissibly restrictive.  Neumann v. West, ___ Vet.App. 
___, No. 98-1410 (July 21, 2000).  Therefore, the Board will 
not apply that requirement in this case.


a.  Hashimoto Disease, Autoimmune System Disorder, Hearing 
Loss, Right Arm Tumor

With respect to the veteran's claim as it concerns an 
autoimmune disease, and Hashimoto Disease, the medical 
evidence shows that the veteran has been diagnosed to have an 
autoimmune disease, that is, Hashimoto's Disease, which 
produced hypothyroidism.  This evidence also shows that the 
veteran has been diagnosed to have mild high frequency 
sensorineural hearing loss.  In other words, the claimed 
problems regarding the veteran's autoimmune system and 
hearing loss, have been attributed to clearly diagnosed 
disease entities, and thus fall outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  By definition, the 
theory of entitlement to service connection under this law 
and regulation applies only to undiagnosed illnesses.  
Accordingly, the veteran's Gulf War undiagnosed illness claim 
regarding Hashimoto Disease/autoimmune system and hearing 
loss is not plausible under the law, and the veteran's claims 
in that regard are not well grounded.  

Similarly, the record shows that in May 1994, the presence of 
a palpable soft tissue lump was noted in the veteran's right 
forearm.  The veteran's treating physician recommended an 
excisional biopsy, and in June 1994, the soft tissue mass was 
surgically removed.  A pathology report prepared later that 
month, revealed that the mass was simply a benign lipoma.  As 
such, like the veteran's claim concerning an autoimmune 
disease and hearing loss, his right arm mass has been 
diagnosed to be a lipoma.  Since that is a clearly diagnosed 
entity, there is no basis for awarding benefits for it under 
the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  
Accordingly, the veteran's claim in this regard is not 
plausible under applicable law, and also must be denied as 
not well grounded.  


b. Weight Loss

Regarding the veteran's claim concerning weight loss, his 
service medical records reflect that he weighed 129 pounds on 
enlistment examination in November 1982, although another 
medical screening report reflects that he weighed 132 pounds 
that month.  In any case, records dated in October 1983 
reflect that he weighed 129 pounds, that he weighed 130 
pounds in June 1984, and 128 pounds in June 1985.  Records 
dated in September 1987 reflect that he weighed 128 pounds, 
and in August 1989, weighed 129 1/2 pounds.  It appears that 
the latest point in service when he was weighed was in July 
1991, at which time he was 127 pounds.  

Post service records reflect that when the veteran was 
examined for VA purposes in August 1992, he was apparently 
weighed twice.  When his knees were being examined, he 
weighed 130 pounds, but when undergoing his general medical 
examination the same day, he reportedly weighed 127 pounds.  
Later records show that in April 1993, it was recorded that 
the veteran weighed 130 pounds, and that in May 1994, he 
weighed 135 pounds.  In August 1994, however, he reportedly 
only weighed 128 pounds, although in October 1994, his weight 
was recorded as 130 pounds and in December 1994, the 
veteran's weight was 134 pounds.  The most recent recorded 
weight shows him at 131 pounds in May 1995.  

As the foregoing evidence shows, during the veteran's 
approximately 10 years of service, his weight ranged between 
127 and 132 pounds.  During the post service years, the 
record shows that his weight ranged between 127 and 135 
pounds.  On this record, one need not resort to medical 
experts to conclude that this veteran's weight is subject to 
a small range.  Although he obviously lost 7 pounds between 
May and August 1994, when he dropped from 135 to 128 pounds, 
the following year he weighed 131 pounds.  This is well 
within the range of weights that have been recorded since 
1982.  In view of this, the Board finds no reasonable basis 
to support a conclusion that there is evidence of a 
disability manifested by weight loss.  Absent evidence of a 
sign or symptom of the claimed disability, a basis upon which 
to conclude there is a well grounded claim in this regard has 
not been presented.  Since the requirements for a well 
grounded claim for service connection for weight loss as a 
manifestation of an undiagnosed illness are not shown, there 
is no duty to assist the veteran further in the development 
of this claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois 
v. Brown, 6 Vet.App. 136 (1994).  As claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claim for service connection 
for a weight loss as a manifestation of an undiagnosed 
illness must be denied.


c.  Increased Cholesterol

With respect to this aspect of the veteran's claim, it is 
observed that the veteran's cholesterol level was measured on 
a number of occasions during service.  These records show 
that it was 212 in June 1984, 170 in June 1985, 181 in 
September 1987, 196 in August 1989, and 189 when measured in 
July 1991.  The veteran's post service medical records 
reflect that his cholesterol level was 200 when measured in 
August 1992, but spiked to a level of 342 mg/dl in May 1994.  
This dramatic increase, however, was attributed to a 
hypothyroid episode that occurred in connection with the 
veteran's Hashimoto's disease.  Since the veteran's elevated 
cholesterol level has been attributed to a known clinical 
disease entity, it falls outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  As set forth above, 
the theory of entitlement to service connection under this 
law and regulation applies only to undiagnosed illnesses.  
Under these circumstances, the veteran's Gulf War undiagnosed 
illness claim regarding an increased cholesterol level is not 
plausible under the law, and his claim in that regard is not 
well grounded.  

d.  Head Pain and Headaches

Regarding the veteran's claim as it concerns entitlement to 
disability benefits due to head pain and headaches, which he 
apparently considers to be distinct disorders, the Board 
observes that the service medical records show that the 
veteran complained of headaches during his treatment for a 
head trauma to the left temporo-orbital area in late October 
and early November 1991.  He was evidently placed on a 
limited duty status while undergoing this treatment, but by 
November 14, 1991, the veteran denied the presence of any 
headaches and he evidently returned to his normal duties.  
(The circumstances of how the veteran sustained this trauma 
were not set out in the service medical records, although 
they do show that he required sutures.  In this regard, the 
veteran was service connected for a residual laceration of 
the left temporo-orbital area in an October 1992 rating 
action, and assigned a noncompensable disability evaluation.)  

In a statement from the veteran received in January 1995, he 
reported that he experienced severe head pain, which symptom 
apparently began in late 1992.  The post service medical 
records associated with the claims file, however, do not show 
any complaints of headaches until May 1995.  Indeed, a 
January 1995 record from a neurologist specifically showed 
that the veteran denied the presence of headaches.  In any 
case, the May 1995 record reflects that the veteran 
complained of experiencing headaches on and off since the 
Gulf War.  Following this May 1995 evaluation, it was simply 
noted that the veteran had chronic headaches.  

Given that the record shows that the veteran has reported 
head aches or head pain since 1992, at least one medical 
record shows that the complaint itself was the diagnostic 
impression, (without any further attribution of this symptom 
to a known clinical entity), and that these complaints could 
be characterized as productive of a compensable disability 
evaluation, there is at least some evidence in this case of 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness, and an objective indication of chronic 
disability to a degree of disability of 10 percent or more 
within the specified presumptive period.  In view of this, 
evidence sufficient to establish a well-grounded claim for 
service connection for a head ache disorder, and head pain, 
as a manifestation of an undiagnosed illness, has been 
presented.  


e.  Short Term Memory Loss; Sleep Loss; Vision Focus; Vertigo

As to this aspect of the veteran's claims, the record shows 
that he indicated in a January 1995 statement, that he 
experiences on going short term memory loss problems.  The 
evidence of record also shows that the veteran sought medical 
treatment for complaints of dizziness and/or vertigo in 1993, 
1994 and 1995.  These complaints were variously attributed to 
atypical migraine, vestibulopathy, acoustic neuropathy, 
hypoglycemia, labyrinthitis, or simply characterized as 
postural vertigo.  

As to sleep loss and vision complaints, the medical evidence 
documents that the veteran appeared tired and complained of 
fatigue over the course of several months in 1994, and he 
indicated in a January 1995 statement that this problem has 
continued.  With respect to his vision, medical evidence 
dated between 1993 and 1995, shows that the veteran 
complained of focusing and vision problems, with no specific 
diagnosis entered to account for these complaints.  

From the foregoing, it is clear that the veteran has had 
complaints of short term memory loss, sleep loss, vision 
problems, and vertigo, for many years after his service.  It 
would also be reasonable to conclude that each of these 
problems could be considered productive of a minimum 
compensable disability evaluation under applicable criteria.  
Furthermore, the fact that no specific diagnosis has been 
entered to account for the veteran's complaints, or that 
multiple diagnoses have been considered, (as with respect to 
vertigo complaints), suggests that the basis for these 
complaints is not known.  Under these circumstances, the 
Board finds there is evidence sufficient to establish a well-
grounded claim for service connection for short term memory 
loss; sleep loss; vision focus problems and vertigo as 
manifestations of an undiagnosed illness.   



III.  Service Connection for Vertigo on a Direct Basis

In the preceding discussion, the Board found that service 
connection for vertigo, as a manifestation of an undiagnosed 
illness was well grounded.  The veteran has also essentially 
contended that service connection for vertigo is warranted 
without reliance on the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, as they relate to claims based on 
undiagnosed illnesses, since he maintains that impairment was 
first shown in service when he was treated for a head trauma, 
and it continues. 

In Schroeder v. West, 212 F.3d 1265 (2000), the United States 
Court of Appeals for the Federal Circuit held that once a 
veteran has properly made out a well-grounded claim for a 
current disability, (in this instance, vertigo), as a result 
of a specific in-service occurrence of a disease or injury, 
(here, an undiagnosed illness incurred in service), the VA's 
duty to assist attaches to the investigation of all possible 
in-service causes of that current disability.  Accordingly, 
the veteran's claim for service connection for vertigo on a 
direct basis also may be considered well grounded, and any 
necessary development in connection with that claim must be 
accomplished.  


ORDER

Service connection for reflex sympathetic dystrophy is 
denied.  

Service connection for Hashimoto's Disease, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness, is denied.  

Service connection for an autoimmune system disorder, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness, is denied.  

Service connection for hearing loss, as a manifestation of a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

Service connection for weight loss, as a manifestation of a 
chronic disability resulting from an undiagnosed illness, is 
denied.  

Service connection for a right arm tumor as a manifestation 
of a chronic disability resulting from an undiagnosed illness 
is denied.  

Service connection for increased cholesterol as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for head pain as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for head aches as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for short term memory loss as a 
chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for sleep loss as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for vision focus problems as a 
chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for vertigo, to include whether 
it is a manifestation of a chronic disability resulting from 
an undiagnosed illness is well grounded, thereby giving rise 
to a duty to assist in its development, the appeal is 
granted.  


REMAND

A.  Undiagnosed Illness Claims

With regard to this aspect of the veteran's appeal, since the 
Board has concluded the veteran's claims for service 
connection for head pain, head aches, short term memory loss, 
sleep loss, vision focus problems and vertigo as 
manifestations of an undiagnosed illness are well grounded, 
VA is obligated to assist the veteran in the development of 
those claims.  In this respect, it is noted that the veteran 
apparently underwent an examination at a VA Hospital in Loma 
Linda, California in January 1995, in connection with the 
Persian Gulf War Registry program.  The present record, 
however, does not include the report from that examination.  
Given the obvious relevance of that report to the veteran's 
claim, an attempt should be made to obtain the report of that 
examination, and have it associated with the claims file.  

In addition, a 1999 statement from the veteran's work 
supervisor indicates that the veteran was hospitalized for a 
period of time, after the veteran became sick at work in 1994 
and 1995, and that recurring episodes of poor health were 
present more recently in 1997 and 1998.  Records of any such 
hospitalization or treatment are not currently associated 
with the claims file.  In order to have an accurate picture 
of the veteran's present health status, in the context of his 
current claims, these records should be made part of the 
file.  

Furthermore, a current examination of the veteran by a 
physician or physicians knowledgeable of the veteran's 
particular history, and in diseases causing or affecting head 
pain, head aches, short term memory loss, sleep loss, vision 
problems, and vertigo should be conducted.  The results from 
this examination, or these examinations, should make it 
possible to distinguish which, if any, of the veteran's 
complaints are a manifestation of a known clinical entity, 
and which, if any, are not.  

B.  Increased Rating for Left Knee Instability

As an initial matter, the Board observes that, when a veteran 
seeks to establish a rating in excess of that which is 
currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The veteran in this case has asserted that the service-
connected left knee instability at issue is more disabling 
than currently evaluated by the RO.  He has, therefore, 
stated a claim which is well grounded, thereby triggering the 
duty to assist in its development.  

In this regard, it must be observed that while the veteran 
testified that the present record includes all of his post 
service knee treatment records, the most recent VA 
examination of his knee is now more than eight years old.   
In view of this stale evidence, an attempt to obtain a more 
contemporary examination of the veteran would be useful in 
adjudicating his claim.  

Furthermore, the VA examination report that is of record pre-
dates the decision entered by the United States Court of 
Appeals for Veterans Claims (previously known as the U.S. 
Court of Veterans Appeals) in DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In DeLuca, the Court stressed that, in evaluating 
disability in a joint or joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  See Deluca, supra, 
at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.  

C.  Increased Rating for Residuals of Laceration, Left 
Orbital Area

As noted above, a statement of the case which addresses this 
issue is required in view of the fact that the veteran did 
file a timely notice of disagreement to the rating decision 
which denied an increased rating.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Under the circumstances described above, the veteran's appeal 
is remanded to the RO for the following actions:

1.  The RO should contact the veteran in 
writing, and ask him to identify those 
places at which he received treatment for 
illnesses which required his absence from 
work in 1994 and 1995, as mentioned by 
his supervisor in his April 1999 
statement.  The veteran should also be 
asked to identify those places at which 
he received any treatment since 1996, for 
his left knee disability, as well as for 
complaints of head pain, head aches, 
short term memory loss, sleep loss, 
vision focus problems, and vertigo.  
After securing any appropriate 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file, copies of any 
records of the treatment the veteran 
identifies, that are not already part of 
the record.   

2.  The RO should attempt to obtain and 
associate with the file the report of the 
January 1995 examination conducted at the 
Loma Linda, VA Medical Center, in 
connection with the Gulf War Registry.  

3.  Following completion of the above 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claims 
concerning head pain, head aches, short 
term memory loss, sleep loss, vision 
focus problems, and vertigo resulting 
from an undiagnosed illness.  The 
ultimate purpose of these examinations is 
to determine whether the veteran has any 
disability causing the symptoms about 
which he complains which may be 
attributed to a known clinical entity 
(including his service-connected 
residuals of laceration of the left 
orbital area), or whether any symptoms 
are a manifestation of an undiagnosed 
illness.  The claims folder must be made 
available to and be reviewed by the 
examiners prior to the examination.  As 
to the conduct and report of the 
examinations, the following should be 
accomplished:

(a)  The appropriate examiner should note 
and detail the veteran's reported 
symptoms relating to head pain, head 
aches, short term memory loss, sleep 
loss, vision focus problems, and vertigo.

(b)  Each examiner should determine, with 
respect to his or her area of inquiry, 
whether there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.  In making 
this determination, any indicated special 
studies should be accomplished.  

(c)  If there are objective indications 
that the veteran is suffering the 
symptoms about which he complains, (i.e. 
head pain, head aches, short term memory 
loss, sleep loss, vision focus problems, 
and vertigo), the appropriate examiner 
should note whether it is at least as 
likely as not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner should be asked to determine 
whether there is affirmative evidence 
that the undiagnosed illness was not 
incurred during active service during the 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred after the veteran's 
departure from service during the Gulf 
War.

(d)  If it is determined that the veteran 
has vertigo, whether or not it is a 
manifestation of an undiagnosed illness, 
the appropriate examining physician 
should offer an opinion as to whether 
this disability is etiologically related 
to the head trauma and dizziness 
complaints for which the veteran was 
treated in service in October and 
November 1991 or whether such can be 
considered a residual of the laceration 
to the left orbital area, a disability 
which has been accorded service 
connection. 

(e)  All opinions expressed should be set 
forth in a typewritten report and 
supported by reference to pertinent 
evidence.  

4.  The veteran should also be scheduled 
for an examination to evaluate the nature 
and extent of his left knee disability.  
All indicated tests, and any 
consultations deemed necessary, should be 
accomplished.  In addition, all 
examination reports should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the knee.  In particular, it 
should be noted whether or not there is 
arthritis in the left knee joint.  The 
extent of any functional loss present in 
the left knee due to weakened movement, 
excess fatigability, incoordination or 
pain on use should also be noted.  
Furthermore, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss, as per 
the DeLuca precedent, supra, and specific 
findings should be made regarding range 
of motion of the left knee, to include 
the extent to which that motion deviates 
from normal.  The level of pain on motion 
should also be described.  All opinions 
expressed should be supported by 
reference to pertinent evidence, and a 
complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.  Before 
evaluating the veteran, the examiner 
should review the claims folder, and a 
notation to the effect that this review 
of the record was accomplished should be 
included as part of any examination 
report.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Next, the RO should enter its 
determination as to whether service 
connection is warranted for a disability 
or disabilities manifested by head pain, 
head aches, short term memory loss, sleep 
loss, and vision focus problems due to an 
undiagnosed illness.  The RO should also 
enter its determination as to whether 
service connection is warranted for a 
disability manifested by vertigo under 
any theory of entitlement, and whether an 
increased rating is warranted for the 
veteran's left knee instability or for 
residuals of laceration, left orbital 
area.  [In addressing the veteran's left 
knee disability, the RO should bear in 
mind the holding in Fenderson v. West, 12 
Vet. App. 119 (1999), where, in the 
context of an initial rating following an 
original claim, separate ratings can be 
assigned for separate periods of time 
based on the facts found- "staged" 
ratings.  The RO should also consider, if 
appropriate, VAOPGCPREC 23-97, and 9-98, 
which permit the assignment of separate 
ratings for arthritis and 
subluxation/instability of a service 
connected knee disorder.]  

7.  If the RO's determination on any of 
these issues remains adverse, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board if 
otherwise in order.  

The RO should also provide a statement of 
the case which addresses the issue of 
increased rating for residuals of 
laceration, left orbital area, currently 
rated at a noncompensable level.  If and 
only if the veteran perfects his appeal 
by timely filing a substantive appeal 
should that issue be certified to the 
Board for appellate review.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


